Wilde, J.
This is an action of assumpsit for the price of a quantity of cordage purchased of the plaintiffs by the defendants’ agent; and the defence is, that the agent was not authorized to make the purchase on a credit. That he was not in terms expressly so authorized is admitted ; but he was authorized to make the purchase, and no funds were advanced to him, to enable him to purchase for cash. This, by implication, unquestionably authorized him to make the purchase on the defendants’ credit. When an agent is authorized to do an act for his employer, all the means necessary for the accomplishment of the act are impliedly included in the authority, unless the agent be in some particular expressly restricted. Thus, if an agent is employed to procure a note *93or bill to be discounted, he may, unless expressly restricted, indorse it in the name of his employer, and thereby bind him. So an authority to a broker to effect a policy will authorize him to adjust a loss under the policy. Story on Agency, §§ 58 — 60. Richardson v. Anderson, 1 Campb. 43, note. Without doubt, therefore, the defendants’ agent was authorized to purchase on credit, and to bind the defendants to pay the purchase money. This authority is necessarily implied from the admitted fact, that the agent was not furnished with any funds wherewith to pay the purchase money; and certainly he was not bound to advance his own funds, nor to become chargeable himself.
It has been objected, that a longer time of credit was allowed than was usual in like pinchases, and that the defendants were thereby led to believe that their agent had paid for the cordage, and that, about two months after the purchase, they paid him the amount. There is no foundation for this objection. It is not admitted by the plaintiffs that six months was an unusually long credit in like purchases; nor would it be •material, if it were admitted. The plaintiffs are not responsible for the misconduct of the defendants’ agent. If the defendants have been deceived by him, their remedy is against him. That can be no defence in this action. It is not material whether the agent was authorized to give a note in the defendants’ names; for, whether he was or not, the defendants are liable in this action.

Exceptions overruled.